Citation Nr: 0944391	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  09-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to February 
1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the Veteran's request to reopen a 
previously denied claim for service connection for a heart 
disorder.  The RO also denied service connection for 
residuals of pneumonia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board herein grants reopening of the claims for service 
connection for a heart disorder and residuals of pneumonia.  
Consideration of those reopened claims on their merits is 
addressed in the REMAND portion of the decision below, and 
these issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In September 1968, the RO denied service connection for 
residuals of pneumonia claimed as a chest condition. 

2.  In January 1974, the Board denied service connection for 
a heart disorder

3.  Evidence received since the September 1968 RO decision 
and the January 1974 Board decision addresses the possibility 
of a connection between pneumonia during service and a 
current disorder manifested by chest pain.

CONCLUSION OF LAW

Evidence received since January 1974 is new and material 
sufficient to reopen previously denied claims for service 
connection for a heart disorder and for residuals of 
pneumonia.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for a heart disorder 
and residuals of pneumonia, and the finding that remand for 
additional development of the claims on the merits is 
required, the Board finds that no further discussion of VCAA 
compliance is warranted at this time.

Request to Reopen Previously Denied Claims

In July 1968, the RO received the Veteran's claim for 
disability compensation.  The Veteran left blank the section 
of the claim form for the nature of diseases or injuries for 
which the claim was made.  The Veteran reported, however, 
having received hospital treatment in service in 1947 for 
severe bilateral pneumonia.  The Veteran also submitted a 
1968 statement from a physician, indicating that the Veteran 
had a heart murmur.  In a September 1968 rating decision, the 
RO denied service connection for a heart condition, if 
existent, and denied the claim for residuals of pneumonia 
because the condition was not shown on last examination.

On a number of occasions from 1969 through 1971, the Veteran 
submitted additional information in support of claims for 
service connection for a heart condition.  In April 1969, 
September 1971, and December 1971, the RO continued to deny 
service connection.  The Veteran appealed to the Board and in 
a January 1974 decision, the Board denied service connection 
for a heart disability.

In October 2006, the Veteran submitted a claim for service 
connection for a heart disorder, including a heart murmur, 
claimed as residual to pneumonia during service.  In an 
October 2007 rating decision, the RO denied reopening of the 
heart claim, but decided the claim for service connection for 
residuals of pneumonia on the merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2009).

If a claim of entitlement to service connection has been 
previously denied, and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  VA must review all the evidence submitted since 
the last final decision in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The September 1968 RO decision is the last final denial for 
the claim for service connection for residuals of pneumonia.  
The January 1974 Board decision is the last final denial with 
respect to the claim for service connection for a heart 
condition.  New and material evidence received since that 
denial is needed to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (2009).

The evidence that was associated with the Veteran's claims 
file in September 1968 included service treatment records and 
an August 1968 VA examination.  Service treatment records 
show hospitalization and treatment for pneumonia in March to 
May 1947.  During that treatment, symptoms included shortness 
of breath and palpitations.  On VA medical examination in 
August 1968, the Veteran reported having chest pain with 
exertion.  The examiner noted that no pulmonary or bronchial 
disease was found, and that her heart was normal on physical 
examination, EKG and x-ray.

Evidence of record at the time of the January 1974 Board 
decision includes the above records, as well as additional 
treatment records and examination reports.  At a 1971 hearing 
at an RO, the Veteran reported that a physician who treated 
her pneumonia during service told her that after the 
pneumonia resolved she was left with a heart murmur.  An 
August 1971 VA examination found no pulmonary disease and 
chest x-ray was normal.

The evidence that has been added to the Veteran's claims file 
since January 1974 includes more recent medical records and 
statements from the Veteran.  Recent records show VA 
outpatient treatment of the Veteran for multiple conditions 
and symptoms, including episodes of chest pain.  In February 
2008, a treating cardiologist indicated that he could not 
rule out a connection between the Veteran's current pulmonary 
hypertension and her pneumonia during service.  In October 
2008, another treating physician indicated that he could not 
rule out a connection between the Veteran's current chest 
pain and events during her service.

In October 2009, the Veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  The Veteran 
asserted that she was in good health before service.  She 
reported that she had a severe bout of pneumonia during 
service, and that a heart murmur was discovered after her 
treatment for pneumonia.  She indicated that she had 
continued to experience episodes of chest pain since service.

Prior to the January 1974 Board decision, the claims file did 
not contain any medical statements linking the Veteran's 
chest pain to her pneumonia during service.  The statements 
shown in treatment notes from two VA physicians in 2008 raise 
the possibility of a connection between the pneumonia in 
service and a current disorder manifested by chest pain.  
Such statements are presumed credible solely for purposes of 
determining whether new and material evidence has been 
submitted. Moreover, the medical evidence reflects are 
current diagnosis of pulmonary hypertension.  Thus, the 
evidence is both new and material, and warrants reopening of 
the claims for service connection for a heart disorder and 
for residuals of pneumonia.


ORDER

New and material evidence having been received, the claim for 
service connection for a heart disorder is reopened.

New and material evidence having been received, the claim for 
service connection for residuals of pneumonia is reopened.


REMAND

The Board has reopened the claims for service connection for 
a heart disorder and for residuals of pneumonia.  Those 
claims must now be reconsidered on their merits.  Additional 
evidence relevant to those claims is needed.  The Veteran has 
a long history of episodes of chest pain.  The assembled 
medical evidence leaves questions as to the diagnosis or 
diagnoses that apply to the Veteran's chest symptoms.  While 
VA physicians have left a possibility that a current disorder 
is related to the Veteran's pneumonia during service, such 
statements were speculative in nature, and there is no 
medical finding or opinion as to the likelihood of such a 
connection.  Thus, remand is required for the Veteran to 
receive a VA medical examination, with the examiner to review 
the Veteran's claims file and provide diagnoses and opinions 
regarding the likely relationship between any current 
diagnosed chest, pulmonary, or heart disorders and service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain current VA treatment records 
from the Lebanon VA Medical Center dating 
since October 2008. 

2.  Schedule the Veteran for VA 
cardiovascular and respiratory 
examinations by a physician to address the 
nature of any current heart disability or 
residuals of pneumonia and for an opinion 
as to whether any diagnosed condition is 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner(s) in conjunction with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner(s) should provide diagnoses for 
any disorder or disorders manifested by 
the Veteran's reported episodic chest pain 
and shortness of breath.  For each such 
current disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that the 
disorder is causally related to service, 
including pneumonia that was treated 
during service.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claims for service connection on 
the merits can be granted.  If the claims 
remain denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


